273 S.W.3d 584 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Kevin HARMAN, Defendant/Appellant.
No. ED 90581.
Missouri Court of Appeals, Eastern District, Division Four.
January 20, 2009.
Peter Cohen, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jonathan Haleco-counsel, Jefferson City, MO, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Kevin Harman appeals from the trial court's judgment entered after a jury found him guilty of first-degree assault, in violation of Section 565.050 RSMo 2000.[1] Harman was sentenced as a prior and persistent offender and sentenced to life in prison. Harman claims the trial court erred in denying his motion for judgment of acquittal. We affirm.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.